Citation Nr: 0734224	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral foot 
fungus.  

3.  Entitlement to service connection for keratosis.  

4.  Entitlement to service connection for skin cancer.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral foot fungus was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.  

2.  Keratosis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.  Skin cancer was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.
CONCLUSIONS OF LAW

1.  Bilateral foot fungus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Keratosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Skin cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id. 

By letter dated in December 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in claims for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining service 
medical records and that it would get any evidence held by a 
federal government agency.  The veteran was asked to submit 
evidence pertaining to his claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The December 2003 notification letter did 
not include notice as to the last two elements elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection 
(besides the veteran's claim for service connection for 
hearing loss which is being remanded), any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
hearing transcripts, and service medical records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claims since it 
could not provide evidence of a past event.  The veteran's 
service medical records do not show foot fungus, keratosis, 
or skin cancer in service, and the post-service medical 
evidence does not contain medical findings of any of these 
disabilities until years after the veteran's separation from 
service.  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 
Vet. App. at 517.  The Board is aware that the veteran is 
asserting that exposure to the sun while in service 
contributed to keratosis and skin cancer; however, no 
evidence has been submitted suggesting a link between these 
disabilities and any exposure to the sun in service, other 
than the veteran's own lay statements.  Accordingly, the 
veteran does not warrant a VA examination for these 
disabilities.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a bilateral foot fungus, 
keratosis, and skin cancer as a result of his active service 
in the United States Navy.  At his personal hearing, the 
veteran testified that he was frequently exposed to the sun 
during service.  He asserts that this exposure has led to 
keratosis and skin cancer.  He further testified that after 
swimming off the island of Peleliu he contracted a very bad 
infection around his ankles which was diagnosed as coral 
fungus, and that it cleared up with the exception of the 
toes.  He states that since service he has had to go to 
doctors off and on for foot fungus.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cancer may be presumed when 
demonstrated to a compensable degree within 1 year following 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran currently has keratosis, skin cancer, and bilateral 
foot fungus as a result of his active service in the United 
States Navy.  The veteran's service medical records show no 
treatment or diagnoses of any of these disorders.  The 
veteran has asserted that he had a coral fungus while in 
service and received treatment for such.  However, the 
veteran's service medical records do not show treatment for 
any skin disorder of the feet or ankles.  Furthermore, the 
veteran's May 1946 separation examination shows a normal 
clinical evaluation of the veteran's feet, head and face, and 
skin.  There simply is no suggestion in the service medical 
record that the veteran was treated for any of the above 
conditions.  The history given at the time of separation 
physical noted in-service treatment for a deviated nasal 
septum and dysentery.  No pertinent history as to the claimed 
disorders is evident.  As such, even assuming that the 
veteran was treated for a foot fungus in service, the normal 
clinical evaluation of the feet at separation suggests that 
any foot problem in service had resolved and was only acute 
and transitory in nature.  

The veteran has stated that he was exposed to a lot of sun in 
the service and that he was treated for a foot fungus in 
service and on and off after service.  The Board does not 
doubt the sincerity of the veteran's belief that he developed 
keratosis, skin cancer, and bilateral foot fungus from his 
time in service.  The veteran could render an opinion as to 
having any common symptom of these disorders; however, as a 
lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

There is no evidence of foot fungus in service.  Moreover, 
the veteran is not competent to state that the foot disorder 
he has now is related to the foot disorder he had in service.  
The Board also notes that the veteran has submitted medical 
evidence showing a diagnosis of tinea pedis in August 1966, 
some 20 years after his active service.  At this examination, 
the veteran stated that he had had foot dermatitis since 
college.  This report does show that foot problems may have 
started closer to service than 1966, but the report 
specifically states that the veteran at that time traced the 
on set of his foot problems to college, as opposed to 
service.  The Board finds these statements made closer to his 
time in service, and the history in the service medical 
records, more credible than his current assertions.  As noted 
above, the medical evidence on file is against the claim.  

In a January 2004 letter, the veteran stated that doctors 
convinced him that keratosis and cancer started with early 
exposure to the sun in the Pacific.  Unfortunately, hearsay 
medical evidence, as transmitted by a lay person, is not 
competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
there is no history of treatment for sunburn or any other 
skin disorder during service.  This mitigates against the 
conclusion that this pathology is related to service.

The veteran has submitted medical evidence showing diagnoses 
of tinea pedis, onychomycosis, basal cell carcinoma, squamous 
cell carcinoma, and keratosis.  However, none of the 
competent medical evidence relates any of these disorders to 
the veteran's service.  Most importantly, his service medical 
records do not show any treatment for or diagnoses of any of 
these disorders.  As noted, there is not even evidence of 
treatment of sunburn or other sun exposure during service.  
The first showing of any of these problems is decades after 
the veteran's service and evidence against the claims.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The veteran's claims must be 
denied because there is simply no competent evidence that any 
of the current diagnoses are related to his active military 
service.  Thus, for all the reasons above service connection 
for keratosis, skin cancer, and bilateral foot fungus is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral foot fungus 
is denied.  

Entitlement to service connection for keratosis is denied.  

Entitlement to service connection for skin cancer is denied.   


REMAND

The veteran asserts that he has hearing loss caused by 
exposure to noise from landing crafts and other machines 
during his time in the Navy.  The veteran has submitted 
evidence that appears to show current hearing loss.  
Although, it is unclear if the submitted tests were conducted 
in accordance with the Maryland CNC Test, which is a 
requirement for hearing testing for VA purposes.  38 C.F.R. 
§ 4.85(a) (2007).  At an August 2007 personal hearing, the 
veteran testified that after service people would ask him if 
he heard what they said, and indicated that while he did not 
realize it at the time this could have been because of 
hearing loss caused by noise exposure in service.  He also 
testified that after service he worked in a research lab and 
at jobs that were not in a loud environment.  

At the veteran's personal hearing, he submitted additional 
evidence in the form of a letter from an audiologist.  
According to this April 2006 letter, the audiologist was of 
the opinion that some of the veteran's hearing loss may be a 
consequence of his military service.  The audiologist 
reported that hearing tests (which are contained in the 
veteran's claims file) from August 1975 showed hearing loss 
that was consistent with noise exposure, and that subsequent 
testing over the years indicated hearing loss more consistent 
with normal aging.  The audiologist stated that it is 
entirely possible that the onset of the veteran's hearing 
loss is associated with excessive noise exposure, but that 
there was no discharge audiological evaluation performed so 
it was not possible to determine whether the noise exposure 
was associated with military duty or not.  The Board notes 
that the veteran's May 1946 separation examination shows 
hearing tests of whispered voice in the left ear and the 
right ear, and spoken voice in the left ear, right ear, and 
binaural were reported as 15/15.   

While the above audiologist opinion is speculative, and 
appears to be based in part on an incorrect premise, it does 
suggest that the veteran's hearing loss may be associated 
with his active military service.  As such, the Board finds 
that a VA examination to determine the nature and etiology of 
any current hearing loss is in order.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2007).    

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and 
interpretative precedent decisions.  The 
veteran and his representative should have 
the opportunity to respond.

2.  The veteran should be scheduled for a 
VA audiometric examination.  All indicated 
tests should be accomplished, and all 
clinical findings reported in detail.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should 
specifically identify if there is evidence 
of hearing loss disability, and if so, an 
opinion as to etiology is requested.  
Specifically, if hearing loss is found, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
chance) due to events in service.  A 
discussion of the medical principals used 
in reaching the conclusion should be set 
out.  If etiology cannot be determined 
without resort to speculation, that should 
also be set out.

3.  The AMC/RO should then review the 
entire file and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


